                            Case 1:20-cv-02921-SDG Document 1-2 Filed 07/14/20 Page 1 of 3




     P10                       RACE FOR THE POPULATION 18 YEARS AND OVER
                               Universe: Population 18 years and over
                               2010 Census Summary File 1



           NOTE: For information on confidentiality protection, nonsampling error, and definitions, see http://www.census.gov/prod/cen2010/doc/sf1.pdf.




                                                              Georgia
Total:                                                           7,196,101
 Population of one race:                                         7,089,529
  White alone                                                    4,481,721
  Black or African American alone                                2,097,470
  American Indian and Alaska Native alone                           23,053
  Asian alone                                                      236,031
  Native Hawaiian and Other Pacific Islander alone                   4,751
  Some Other Race alone                                            246,503
 Two or More Races:                                                106,572
  Population of two races:                                          98,150
   White; Black or African American                                 17,703
   White; American Indian and Alaska Native                         20,487
   White; Asian                                                     15,037
   White; Native Hawaiian and Other Pacific Islander                 1,177

   White; Some Other Race                                            17,637
   Black or African American; American Indian and                     7,937
Alaska Native
   Black or African American; Asian                                   4,157
   Black or African American; Native Hawaiian and                     1,259
Other Pacific Islander
   Black or African American; Some Other Race                         5,366
   American Indian and Alaska Native; Asian                             858
   American Indian and Alaska Native; Native Hawaiian                   109
and Other Pacific Islander
   American Indian and Alaska Native; Some Other                      1,211
Race
   Asian; Native Hawaiian and Other Pacific Islander                    895

   Asian; Some Other Race                                             3,572
   Native Hawaiian and Other Pacific Islander; Some                     745
Other Race
  Population of three races:                                          7,592
   White; Black or African American; American Indian                  4,186
and Alaska Native
   White; Black or African American; Asian                              626
   White; Black or African American; Native Hawaiian                     85
and Other Pacific Islander
   White; Black or African American; Some Other Race                    462

    White; American Indian and Alaska Native; Asian                     334
    White; American Indian and Alaska Native; Native                     41
Hawaiian and Other Pacific Islander
    White; American Indian and Alaska Native; Some                      266                                                       PLAINTIFFS'
Other Race                                                                                                                     COMPLAINT EXHIBIT
    White; Asian; Native Hawaiian and Other Pacific                     408
Islander
    White; Asian; Some Other Race
    White; Native Hawaiian and Other Pacific Islander;
Some Other Race
                                                                        201
                                                                         91
                                                                                                                                        2
           1 of 3                                                                                                                              06/20/2019
                                               Georgia
                           Case 1:20-cv-02921-SDG    Document 1-2 Filed 07/14/20 Page 2 of 3
    Black or African American; American Indian and        180
Alaska Native; Asian
    Black or African American; American Indian and        49
Alaska Native; Native Hawaiian and Other Pacific
Islander
    Black or African American; American Indian and        171
Alaska Native; Some Other Race
    Black or African American; Asian; Native Hawaiian     148
and Other Pacific Islander
    Black or African American; Asian; Some Other Race     145

   Black or African American; Native Hawaiian and         84
Other Pacific Islander; Some Other Race
   American Indian and Alaska Native; Asian; Native       18
Hawaiian and Other Pacific Islander
   American Indian and Alaska Native; Asian; Some         37
Other Race
   American Indian and Alaska Native; Native Hawaiian     30
and Other Pacific Islander; Some Other Race

    Asian; Native Hawaiian and Other Pacific Islander;    30
Some Other Race
   Population of four races:                              656
    White; Black or African American; American Indian     285
and Alaska Native; Asian
    White; Black or African American; American Indian     23
and Alaska Native; Native Hawaiian and Other Pacific
Islander
    White; Black or African American; American Indian     140
and Alaska Native; Some Other Race
    White; Black or African American; Asian; Native       16
Hawaiian and Other Pacific Islander
    White; Black or African American; Asian; Some Other   38
Race
    White; Black or African American; Native Hawaiian      8
and Other Pacific Islander; Some Other Race

    White; American Indian and Alaska Native; Asian;      33
Native Hawaiian and Other Pacific Islander
    White; American Indian and Alaska Native; Asian;       4
Some Other Race
    White; American Indian and Alaska Native; Native       4
Hawaiian and Other Pacific Islander; Some Other Race

    White; Asian; Native Hawaiian and Other Pacific       21
Islander; Some Other Race
    Black or African American; American Indian and        30
Alaska Native; Asian; Native Hawaiian and Other Pacific
Islander
    Black or African American; American Indian and         6
Alaska Native; Asian; Some Other Race
    Black or African American; American Indian and         6
Alaska Native; Native Hawaiian and Other Pacific
Islander; Some Other Race
    Black or African American; Asian; Native Hawaiian     35
and Other Pacific Islander; Some Other Race

   American Indian and Alaska Native; Asian; Native        7
Hawaiian and Other Pacific Islander; Some Other Race

   Population of five races:                              158
    White; Black or African American; American Indian     138
and Alaska Native; Asian; Native Hawaiian and Other
Pacific Islander
    White; Black or African American; American Indian     15
and Alaska Native; Asian; Some Other Race
    White; Black or African American; American Indian      1
and Alaska Native; Native Hawaiian and Other Pacific
Islander; Some Other Race
    White; Black or African American; Asian; Native        4
Hawaiian and Other Pacific Islander; Some Other Race

    White; American Indian and Alaska Native; Asian;       0
Native Hawaiian and Other Pacific Islander; Some Other
Race
    Black or African American; American Indian and         0
Alaska Native; Asian; Native Hawaiian and Other Pacific
Islander; Some Other Race
   Population of six races:                               16


           2 of 3                                                                              06/20/2019
                                               Georgia
                           Case 1:20-cv-02921-SDG    Document 1-2 Filed 07/14/20 Page 3 of 3
   White; Black or African American; American Indian   16
and Alaska Native; Asian; Native Hawaiian and Other
Pacific Islander; Some Other Race


          Source: U.S. Census Bureau, 2010 Census.




          3 of 3                                                                               06/20/2019
